     Case: 1:19-cv-07431 Document #: 85 Filed: 02/03/21 Page 1 of 7 PageID #:331



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

Joshua Page,                                   )
                                               )
                               Plaintiffs,     )
                                               )
                v.                             )       Case No. 19-cv-07431
                                               )
City of Chicago, et al.,                       )       Judge Sharon Johnson Coleman
                                               )
                               Defendant.      )

                           MEMORANDUM OPINION AND ORDER


        Plaintiff Joshua Page filed a five-Count Second Amended Complaint pursuant to 42 U.S.C. §

1983 alleging unreasonable seizure (Count I), unreasonable pretrial detention (Count II), and a state

law claim of malicious prosecution (Count III) against City of Chicago police officers Edward

Johnson, Anthony Bruno, J.M. Chesna, C.A. Brown, T.S. Jones, M.A. Padalino, K.E. Miles, R.L.

Davis, C. Iglesias, and J.M. Grubisic (“Defendant Officers”). The Second Amended Complaint also

asserts a claim of supervisor liability (Count IV) against Sergeant Joseph Long (“Sergeant Long”)

and a Monell liability claim (Count V) against the City of Chicago. Sergeant Long moves to dismiss

plaintiff’s Count IV and the City of Chicago moves to dismiss plaintiff’s Count V pursuant to

Federal Rules of Civil Procedure 12(b)(6) for failure to state a claim upon which relief can be

granted. For the following reasons, defendants’ motions to dismiss [52, 59] are granted.

Background

        The following allegations in the Second Amended Complaint are taken as true for the

purpose of ruling on these motions. On August 31, 2018, Defendant Officers stopped Page without

probable cause. Page was then arrested and charged with a criminal offense. During the relevant

times, Sergeant Long supervised the Defendant Officers. On April 25, 2019, Cook County

prosecutors filed a motion to nolle pros all charges against Page and the case was dismissed.
                                                   1
     Case: 1:19-cv-07431 Document #: 85 Filed: 02/03/21 Page 2 of 7 PageID #:332



Legal Standard

          When considering a Rule 12(b)(6) motion to dismiss, the Court accepts all of the plaintiff’s

allegations as true and views them in the light most favorable to the plaintiff. Lavalais v. Vill. of

Melrose Park, 734 F.3d 629, 632 (7th Cir. 2013). To survive a motion to dismiss, a complaint must

contain allegations that “state a claim to relief that is plausible on its face.” Id. at 632 (internal

quotations omitted). The plaintiff does not need to plead particularized facts, but the allegations in

the complaint must be sufficient to “raise a right to relief above the speculative level.” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007). Threadbare recitals of the

elements of a cause of action and allegations that are merely legal conclusions are not sufficient to

survive a motion to dismiss. Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868

(2009).

Discussion

    Supervisor Liability Claim

          Sergeant Long moves to dismiss Page’s supervisor liability claim, Count IV, arguing that the

Second Amended Complaint does not allege sufficient facts to draw a reasonable inference that

Sergeant Long had knowledge of or personal involvement with Defendant Officers’ conduct of

arresting citizens without probable cause. In order for a supervisor to be liable in a section 1983

case, “[t]he supervisors must know about the conduct and facilitate it, approve it, condone it, or turn

a blind eye for fear of what they might see. They must in other words act either knowingly or with

deliberate, reckless indifference.” Jones v. City of Chicago, 856 F.2d 985, 992-93 (7th Cir. 1988); see also

Matthews v. East St. Louis, 675 F.3d 703, 708 (7th Cir. 2012).

          Here, Page alleges that Long knew the Defendant Officers “had a practice of arresting

citizens without probable cause.” (SAC at ¶ 51). The only factual support that Page presents to

support his allegation that Sergeant Long knew and is liable is that four of the Defendant Officers


                                                      2
     Case: 1:19-cv-07431 Document #: 85 Filed: 02/03/21 Page 3 of 7 PageID #:333



“had a combined 136 complaints against them without being disciplined[.]” (Pl.’s Resp. at 5).

However, merely citing to the fact that complaints were filed against certain Defendant Officers—

without more information linking those complaints to the alleged constitutional violation here—is

not enough to allow the Court to plausibly infer that Sergeant Long had knowledge of the

Defendant Officers’ unconstitutional conduct. The most glaring omission is the lack of any details

regarding the nature of these complaints.

        Plaintiff also alleges that Sergeant Long “approved, assisted, condoned and/or purposely

ignored” Defendant Officers’ practice of arresting citizens without probable cause. (SAC at ¶ 52).

Reviewing the allegations in the light most favorable to Page, the Court finds that these allegations

are purely conclusory and simply restate the elements of the offense. Page fails to provide any

factual support for these allegations. Although the well-pleaded facts in the Second Amended

Complaint are accepted as true, legal conclusions merely reciting the elements of Page’s supervisor

liability claims are not entitled to this benefit. Alarm Detection Sys., Inc. v. Vill. of Schaumburg, 930 F.3d

812, 821 (7th Cir. 2019). Accordingly, Count IV is dismissed without prejudice.

    Monell Liability Claim

        The City of Chicago moves to dismiss Page’s Monell liability claim, Count V, arguing that

Page’s allegations are conclusory and fail to support a plausible inference that the City of Chicago

maintained a widespread practice that caused Page’s injury. To successfully allege a claim under

Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 691, 98 S. Ct. 2018, 56 L. Ed. 2d 611

(1978), a plaintiff must show “(1) a municipal action, which can be an express policy, a widespread

custom, or an act by an individual with policy-making authority; (2) culpability, meaning, at a

minimum, deliberate conduct; and (3) causation, which means the municipal action was the ‘moving

force’ behind the constitutional injury.” Ruiz-Cortez v. City of Chicago, 931 F.3d 592, 598 (7th Cir.

2019); see also Bridges v. Dart, 950 F.3d 476, 479 (7th Cir. 2020) (“In order to hold a government entity


                                                      3
     Case: 1:19-cv-07431 Document #: 85 Filed: 02/03/21 Page 4 of 7 PageID #:334



such as a municipality or county liable under section 1983, the plaintiff must demonstrate that the

government entity [ ] itself caused the constitutional violation at issue.”).

        In Page’s Second Amended Complaint, he alleges that several widespread practices of the

CPD caused his constitutional injury. To sufficiently allege the existence of a widespread practice so

permanent that it constitutes a policy with the force of law, Page must set forth some facts that his

incident was not an isolated or random occurrence. See Gill v. City of Milwaukee, 850 F.3d 335, 344

(7th Cir. 2017) (“At the pleading stage, then, a plaintiff pursuing this theory must allege facts that

permit the reasonable inference that the practice is so widespread so as to constitute a governmental

custom.”); see also Bridges, 950 F.3d at 479 (“We have not adopted bright-line rules defining

‘widespread custom or practice,’ but there must be some evidence demonstrating that there is a

policy at issue rather than a random event or even a short series of random events.”).

1. Failure to Discipline, Supervise, Control and “Code of Silence”

        First, Page alleges that the City of Chicago maintains widespread practices of failing to

discipline, supervise, and control its police officers. While the Second Amended Complaint contains

myriad allegations pertaining to the City of Chicago’s alleged practices, these allegations are

insufficient to support such findings. For example, Page alleges that prior to his arrest the CPD

“facilitated the type of misconduct at issue by failing to adequately punish and discipline prior

instances of similar misconduct[.]” (SAC at ¶ 56). He also alleges that CPD officers “abuse citizens

in a manner similar to that alleged herein on a frequent basis, yet the Chicago Police Department

makes findings of wrongdoing in a disproportionately small number of cases.” (Id. at ¶ 67). These

allegations are general and unsupported by the facts. Similarly, Page alleges that four of the

Defendant Officers “had dozens of citizens’ complaints filed against them without the City of

Chicago implementing any significant discipline against them.” (Id. at ¶ 62). As stated earlier, these

allegations—without more information connecting the complaints to the alleged constitutional


                                                        4
     Case: 1:19-cv-07431 Document #: 85 Filed: 02/03/21 Page 5 of 7 PageID #:335



violation at issue here—are insufficient to support Page’s Monell claim. See, e.g., Boone v. City of Chi.,

2018 WL 1014509, at *1-2 (N.D. Ill. Feb. 22, 2018) (Tharp, Jr., J.) (dismissing plaintiffs’ Monell claim

where the plaintiffs failed to provide information about the subject matter of the complaints); See,

e.g., Thomas v. City of Markham, No. 16 CV 08107, 2017 WL 4340182, at *4 (N.D. Ill. Sept. 29, 2017)

(Alonso, J.) (“[A]llegations of general past misconduct or allegations of dissimilar incidents are not

sufficient to allege a pervasive practice and a defendant's deliberate indifference to its

consequences.”). To further support, Page claims that “[a]s a matter of express policy, the City of

Chicago refuses to take into consideration patterns of [unsustained] allegations of civil rights

violations when evaluating the merits of a complaint.” (SAC at ¶ 69). This claim is simply too

vague and unclear to support a plausible inference that the CPD maintains any widespread practice

that caused Page’s injury.

        Page also alleges that the CPD maintained a widespread practice referred to as the “code of

silence” under which officers do not report other officers’ misconduct. (Id. at ¶ 58). According to

Page, the City of Chicago was “aware of, and condone[d] and facilitate[d]” this practice through

their inaction. (Id. at ¶ 59). To support his allegation, Page alleges that Chicago Mayor Rahm

Emanuel admitted in a December 2015 television interview that a “code of silence exists among

Chicago police officers[.]” (Id. at ¶ 59-60). The Court notes that Mayor Emanuel’s statement was

made in the context of an excessive force case involving a police shooting. This is distinguishable

from the facts alleged here. Page further alleges that the “code of silence” is the moving force

behind his constitutional injuries because Defendant Officers’ “decision to violate plaintiff’s civil

rights was proximately caused by a belief that they were impervious to consequences due to the

City’s willingness to tolerate a code of silence and failure to investigate.” (Pl.’s Resp. at 11). While

the Mayor’s address sufficiently supports the allegation that the CPD maintained a “code of silence,”




                                                     5
     Case: 1:19-cv-07431 Document #: 85 Filed: 02/03/21 Page 6 of 7 PageID #:336



Page has failed to adequately allege facts showing the requisite causal connection to allow the Court

to plausibly infer that the “code of silence” was the moving force behind his injury.

2. Failure to train

        Page also alleges that his constitutional deprivation arises out of the CPD’s widespread

practice of failing to train its officers. Failure to train “may serve as the basis for § 1983 liability only

where the failure to train … amounts to deliberate indifference to the constitutional rights of

persons with whom the police come into contact.” City of Canton, Ohio v. Harris, 489 U.S. 378, 388,

109 S. Ct. 1197, 103 L. Ed. 2d 412 (1989). A prerequisite to deliberate indifference is that “the

defendant must have actual or constructive notice of a problem.” Miranda v. County of Lake, 900

F.3d 335, 345 (7th Cir. 2018). Actual or constructive notice can be shown by a “pattern of similar

constitutional violations by untrained employees.” Connick v. Thompson, 563 U.S. 51, 62, 131 S. Ct.

1350, 1360, 179 L.Ed.2d 417 (2011) (citation omitted).

        Here, Page has failed to plead a claim for failure to train. Specifically, he has not alleged any

other similar constitutional violations by Chicago police officers other than his own, he has not

identified the type of training the City failed to provide, nor does he allege sufficient facts linking a

failure to train to his injuries. In support of his claim, Page merely asserts that “CPD does not

provide officers or supervisors with adequate training and does not encourage or facilitate adequate

supervision of officers in the field.” (SAC at ¶ 61). He broadly explains that “[t]hese shortcomings

in training and supervision result in officers who are unprepared to police lawfully and effectively;

supervisors who do not mentor or support constitutional policing by officers; and a systemic

inability to proactively identify areas for improvement, including Department-wide training needs

and interventions for officers engaging in misconduct.” (Id.). Outside of these generic statements,

there are no further facts substantiating these allegations. Because no other facts link these




                                                      6
     Case: 1:19-cv-07431 Document #: 85 Filed: 02/03/21 Page 7 of 7 PageID #:337



allegations to particular instances of police misconduct, there is not enough for this Court to

plausibly infer that the CPD is liable under this theory.

        Page attempts to overcome the factual deficiencies in the Second Amended Complaint by

citing to the Department of Justice’s January 2017 report on the Chicago Police Department (“DOJ

Report”), which mainly addresses the CPD’s deficiencies as it relates to the use of excessive force.

Page’s argument is unavailing because he has not brought an excessive force claim and he has failed

to show how any of the deficiencies identified in the DOJ Report relate to his claim that Defendant

Officers arrested him without probable. See Carmona v. City of Chicago, 2018 WL1468995, *4 (N.D.

Ill. March 26, 2018) (St. Eve, J.) (explaining that “the DOJ report certainly identifies serious

shortcomings in CPD’s supervisory systems, but the Court cannot countenance it as a master key to

unlock discovery’s door for any Monell claim against the City, no matter how scantily the plaintiff

connects his claims to the report’s findings.”). Therefore, the Court dismisses Page’s Monell claim

without prejudice.

Conclusion

        For the foregoing reasons, defendant Sergeant Long’s motion to dismiss [59] Count IV is

granted without prejudice, and defendant the City of Chicago motion to dismiss [52] Count V is

granted without prejudice. Further, the Court grants plaintiff leave to file an amended complaint

within thirty days, in accordance with this Order.

IT IS SO ORDERED.

Date: 2/3/2021
                                                Entered: _____________________________
                                                         SHARON JOHNSON COLEMAN
                                                         United States District Judge




                                                     7
